Case 5:17-cv-00160-TBR-LLK Document 92 Filed 05/27/21 Page 1 of 13 PageID #: 523




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                     PADUCAH DIVISION
                                 CIVIL ACTION NO. 5:17-cv-160

 ALLEN WILEY                                                                                PLAINTIFF

 v.

 KDOC, et al.                                                                           DEFENDANTS

                             MEMORANDUM OPINION AND ORDER

           Before the Court is Defendant Willard O’Bryan’s Motion for Summary Judgment. [DN

 82]. Wiley responded. [DN 83]. O’Bryan replied. [DN 86]. For the reasons stated below the motion

 is GRANTED.

      I.   Background

           This is a prisoner civil rights case that arose out of events at the Kentucky State Penitentiary

 (KSP). Plaintiff Allen Wiley filed the instant 42 U.S.C. § 1983 action proceeding pro se and in

 forma pauperis and naming as defendants the Kentucky Department of Corrections (KDOC) and

 numerous KSP employees in their individual and official capacities. Upon initial screening of the

 complaint pursuant to 28 U.S.C. § 1915A and McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th

 Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007), the Court allowed

 Plaintiff’s excessive force claims to proceed against Defendants Randy White, Terry Griffin,

 Stephen Mitchell, James Knight, Chase Byrum, and Brendan Inglish in their individual capacities.

 The Court denied Defendants’ subsequent motion to dismiss pursuant to Federal Rule of Civil

 Procedure 12(b)(6). [DN 34]. Defendants also moved for summary judgment, and the Court

 granted that motion. [DN 41; 42]. The Sixth Circuit reversed this Court’s grant of summary




                                                      1
Case 5:17-cv-00160-TBR-LLK Document 92 Filed 05/27/21 Page 2 of 13 PageID #: 524




 judgment and remanded. [DN 53]. Remaining is Wiley’s Eighth Amendment excessive force

 claim. In its opinion, the Sixth Circuit noted that “it appears that the appointment of pro bono

 counsel would be appropriate to guide Wiley through discovery, as well as the complicated issues

 presented in this case.” Id. at 7. Accordingly, the Court conditionally appointed David Riley as pro

 bono counsel for Wiley. [DN 55]. Riley then entered an appearance on behalf of Wiley. [DN 56].

 Thereafter, Wiley filed an Amended Complaint adding and asserting individual and supervisor

 liability claims against a new defendant—Willard O’Bryan—for violation of Wiley’s Eighth

 Amendment rights and adding a claim of supervisor liability against existing Defendant Brendan

 Inglish. [DN 67]. Before the Court now is O’Bryan’s Motion for Summary Judgment. [DN 82].

  II.   Summary Judgment Standard

        Summary judgment is appropriate where “the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

 Civ. P. 56(a). In determining whether summary judgment is appropriate, a court must resolve all

 ambiguities and draw all reasonable inferences against the moving party. See Matshushita Elec.

 Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

        “[N]ot every issue of fact or conflicting inference presents a genuine issue of material fact.”

 Street v. J.C. Bradford & Co., 886 F.2d 1472, 1477 (6th Cir. 1989). The test is whether the party

 bearing the burden of proof has presented a jury question as to each element in the case. Hartsel

 v. Keys, 87 F.3d 795, 799 (6th Cir. 1996). The plaintiff must present more than a mere scintilla of

 evidence in support of his position; the plaintiff must present evidence on which the trier of fact

 could reasonably find for the plaintiff. See id. (citing Anderson v. Liberty Lobby, Inc., 477 U.S.

 242, 252 (1986)). The plaintiff may accomplish this by “citing to particular parts of materials in

 the record” or by “showing that the materials cited do not establish the absence . . . of a genuine



                                                  2
Case 5:17-cv-00160-TBR-LLK Document 92 Filed 05/27/21 Page 3 of 13 PageID #: 525




 dispute.” Fed. R. Civ. P. 56(c)(1). Mere speculation will not suffice to defeat a motion for summary

 judgment: “the mere existence of a colorable factual dispute will not defeat a properly supported

 motion for summary judgment. A genuine dispute between the parties on an issue of material fact

 must exist to render summary judgment inappropriate.” Monette v. Electronic Data Sys. Corp., 90

 F.3d 1173, 1177 (6th Cir. 1996) (citing Liberty Lobby, 477 U.S. at 247-49).

 III.   Discussion

        First, O’Bryan argues that Wiley failed to exhaust administrative remedies. [DN 82-1 at

 2]. Specifically, O’Bryan claims that Wiley failed to exhaust his administrative remedies as

 required under the Prison Litigation Reform Act (PLRA) because Wiley did not name O’Bryan in

 his grievance in accordance with KSP’s Corrections Policy and Procedure (CPP). Id. at 2-4.

 O’Bryan also argues that he is entitled to qualified immunity “as to the taser claim.” Id. at 4. The

 Court takes these arguments in turn.

            a. Failure to Exhaust

        O’Bryan argues that the CPP required Wiley to include all aspects of the issue and identify

 all individuals involved in the incident in his grievance, and O’Bryan was not identified in the

 grievance. Id. at 3. Therefore, O’Bryan claims that Wiley failed to exhaust his administrative

 remedies as required by the PLRA.

                     i.        Exhaustion Standards

        The PLRA bars a civil rights action challenging prison conditions until the prisoner

 exhausts “such administrative remedies as are available.” 42 U.S.C. § 1997e(a); see also Jones v.

 Bock, 549 U.S. 199, 211 (2007) ("There is no question that exhaustion is mandatory under the

 PLRA and that unexhausted claims cannot be brought in court."). To exhaust administrative

 remedies, prisoners must complete the administrative review process in accordance with the



                                                  3
Case 5:17-cv-00160-TBR-LLK Document 92 Filed 05/27/21 Page 4 of 13 PageID #: 526




 deadlines and other applicable procedural rules established by state law. Jones, 549 U.S. at 218-

 19. "Proper exhaustion demands compliance with an agency's deadlines and other critical

 procedural rules." Woodford v. Ngo, 548 U.S. 81, 90 (2006). However, "failure to exhaust

 administrative remedies under the PLRA is an affirmative defense that must be established by the

 defendants." Napier v. Laurel Cty. Ky., 636 F.3d 218, 225 (6th Cir. 2011) (citing Jones, 549 U.S.

 at 204). “Where, as here, a party moves for summary judgment, the moving party must

 affirmatively show there is no ‘genuine dispute of material facts as to the plaintiff’s exhaustion on

 administrative remedies.’” Marcum v. Gaddis, No. 1:19-CV-00069-GNS-HBB, 2021 WL

 1930709, at *2 (W.D. Ky. May 13, 2021) (citing Surles v. Andison, 678 F.3d 452, 456 (6th Cir.

 2012)) (cleaned up).

        Kentucky Corrections CPP 14.6 describes the process required for a KSP inmate to

 properly file a grievance. [DN 82-3]. In relevant part, CPP 14.6 provides:

        The grievant shall include all aspects of the issue and identify all individuals in the
        “Brief Statement of the Problem” section of the written grievance so that all
        problems concerning the issue or individuals may be dealt with during step 1.

 Id. at 8 (CPP 14.6, II(J)(1)(a)(5)). Thus, to properly exhaust administrative remedies, Wiley was

 required to name all individuals involved in the incident in his grievance. See Luther v. White, No.

 5:17-CV-138-TBR, 2019 WL 511795, at *7 (W.D. Ky. Feb. 8, 2019). As the Sixth Circuit has

 stated, “a plaintiff generally fails to exhaust administrative remedies by failing to include an

 official's name in a grievance if it is required by the applicable grievance procedures.” Hall v.

 Warren, 443 F. App’x 99, 106 (6th Cir. 2011). “The point of the PLRA exhaustion requirement is

 to allow prison officials ‘a fair opportunity’ to address grievances on the merits, to correct prison

 errors that can and should be corrected, and to create an administrative record for those disputes

 that eventually end up in court.” McDonald v. Green River Corr. Complex, No. 4:17-CV-P138-



                                                  4
Case 5:17-cv-00160-TBR-LLK Document 92 Filed 05/27/21 Page 5 of 13 PageID #: 527




 JHM, 2020 WL 5237520, at *2 (W.D. Ky. Sep. 2, 2020) (citing Woodford v. Ngo, 548 U.S. 81,

 94-96 (2006)). “Requiring inmates to exhaust prison remedies in the manner the State provides -

 by, say, identifying all relevant defendants . . . prevents inmates from undermining these goals by

 intentionally defaulting their claims . . . prompting unnecessary and wasteful federal litigation in

 the process.” Id. (quoting Reed-Bey, 603 F.3d at 324-25).

                    ii. Application

        Wiley claims that he did not fail to exhaust his administrative remedies. [DN 83 at 9]. First,

 Wiley argues that his grievance states that on July 10, 2017, he was assaulted by “C/O Griffin”

 and “several unknown officers,” thereby attempting to put all involved officers, including

 O’Bryan, on notice of the grievance. Id. Wiley argues that on appeal, the Sixth Circuit relied on

 the grievance now at issue in reversing the Court’s grant of summary judgment, which was based

 on failure to exhaust, even though some of the defendants are not named in that grievance. Id.

 Wiley states: “If the grievance was good enough for the Sixth Circuit to revive the case against the

 ‘unknown officers’ that were eventually named as Defendants when Plaintiff filed his pro se

 Complaint, that same grievance is clearly good enough to assert claims against Mr. O’Bryan, who

 was also indisputably involved in this incident.” Id.

        Second, Wiley argues that grievance procedures at KSP did not require Wiley to name all

 of the officers who were involved in the incident in the grievance. Id. at 10-11. This is so, Wiley

 argues, because KSP’s Inmate Grievance Form does not include a direction to prisoners to identify

 all people involved and there is no place on the form that would prompt a grievant to list the names

 of the people involved, “such as an explicit blank asking inmates to list the names of the people

 involved.” Id. at 11. Wiley relies on Browder v. Ankrom, No. 4:05CV-P9-M, 2008 WL 3850380,




                                                  5
Case 5:17-cv-00160-TBR-LLK Document 92 Filed 05/27/21 Page 6 of 13 PageID #: 528




 at *1 (W.D. Ky. Aug. 14, 2008) (McKinley, J.), for the proposition that naming staff members

 involved in an incident is not required when the grievance form does not suggest that naming staff

 members is required, or when “the grievance procedure as explained to Plaintiff did not require

 that he name individual staff members.” Id. at 11 (quoting Browder, 2008 WL 3850380 at *4).

 Wiley also claims that Reed-Bey v. Pramstaller, 603 F.3d 322 (6th Cir. 2010)—a case on which

 O’Bryan relies—is distinguishable and inapplicable here because unlike the plaintiff in Reed-Bey,

 who could have exhausted the grievance process if he wanted to, Wiley could not have exhausted

 the grievance process because the process was effectively unavailable to him. Id. at 11-12. Wiley

 argues that because he had no available procedure to exhaust, he cannot have failed to exhaust. Id.

        Finally, Wiley underscores the Sixth Circuit’s language in the appeal of this Court’s grant

 of summary judgment. Id. at 12-13. Wiley points to the Sixth Circuit’s criticism of grievance

 policies and procedures that are confusing or contradictory:

        [T]he apparent interplay of the grievance form and the policy itself is misleading.
        A grievance scheme is unavailable when it contains “machination[s]” and
        “misrepresentation[s],” when “officials [have] devise[d] procedural systems . . . in
        order to ‘trip[ ] up all but the most skillful prisoners.’” . . . The grievance form
        expressly asks inmates to request an action be taken but gives the inmates no
        directions or restrictions as to the action they may request. Unless inmates are
        apprised of the policy prohibiting the suggestion of a specific disciplinary action,
        the grievance form invites disqualifying inmate error. The contradictory, “gotcha”
        nature of the grievance form and the policy demonstrates a factual dispute as to the
        availability of the grievance process. Therefore, we cannot say that the defendants
        have supplied “evidence . . . so powerful that no reasonable jury would be free to
        disbelieve” that the grievance process was available to Wiley.

 [DN 53 at 6 (citations omitted)]. Although in this excerpt, the Sixth Circuit was addressing the

 policy against inmates requesting specific disciplinary action in their grievances, Wiley contends

 that the same principles apply to the policy of requiring inmates to name all involved parties when

 there is no overt direction on the form indicating that the complaining inmate should list all

 involved parties’ names. [DN 83 at 13]. In other words, Wiley again contends that the grievance

                                                 6
Case 5:17-cv-00160-TBR-LLK Document 92 Filed 05/27/21 Page 7 of 13 PageID #: 529




 form’s failure to explicitly state that all named parties should be identified in the grievance makes

 the proper grievance process so confusing or misleading that it is effectively unavailable.

        Wiley’s contentions can be framed as two main arguments: (1) Wiley did not fail to name

 O’Bryan in his grievance because he wrote that the grievance was being filed against “several

 unknown officers,” and, alternatively, (2) the confusing nature of the grievance form—in its failure

 to overtly state on its face that all involved parties should be listed—effectively rendered the

 grievance process unavailable to Wiley, and without an available grievance process, Wiley could

 not have failed to exhaust administrative remedies. O’Bryan replied, arguing that Wiley did have

 to list all individuals in the grievance to properly exhaust pursuant to CPP 14.6. [DN 86].

        Wiley’s claim that it was sufficient to list “several unknown officers” must fail.

 Wiley argues that it was enough to list “several unknown officers” in place of specific names, but

 CPP 14.6 II(J)(1)(a)(5) does not permit such leniency. The policy is clear—the grievant must

 “identify all individuals.” [DN 82-3 at 8, (CPP 14.6 II(J)(1)(a)(5))]. “[A] plaintiff generally fails

 to exhaust administrative remedies by failing to include an official's name in a grievance if it is

 required by the applicable grievance procedures.” Hall, 443 F. App’x at 106. The Court finds no

 reason that this general rule should not apply to Wiley.

        Wiley also argues that the Sixth Circuit relied on the grievance now at issue in reversing

 this Court’s grant of summary judgment for failure to exhaust, even though some of the defendants

 are not named in the grievance. [DN 83 at 9]. Wiley states: “If the grievance was good enough for

 the Sixth Circuit to revive the case against the ‘unknown officers’ that were eventually named as

 Defendants when Plaintiff filed his pro se Complaint, that same grievance is clearly good enough

 to assert claims against Mr. O’Bryan, who was also indisputably involved in this incident.” Id. It

 is true that on appeal, the Sixth Circuit reversed this Court’s grant of summary judgment,



                                                  7
Case 5:17-cv-00160-TBR-LLK Document 92 Filed 05/27/21 Page 8 of 13 PageID #: 530




 remanded, and revived the case against “unknown officers” who were not specifically named in

 Wiley’s grievance. [DN 53]. However, the Sixth Circuit did not consider the defendants’ argument

 that Wiley failed to exhaust when he failed to identify any defendant other that “C/O Griffin” in

 his grievance. [DN 22 at 7]. Prior to the Sixth Circuit’s reversal, this Court granted summary

 judgment on the ground that Wiley failed to exhaust administrative remedies because he

 improperly requested specific action in his grievance by asking for the officers involved in the

 incident to be held accountable and removed from their positions. [DN 41 at 5]. This was also one

 of the reasons that the prison’s grievance coordinator rejected Wiley’s grievance. [See DN 22-1 at

 5 (Grievance Rejection Notice)]. When the defendants moved for summary judgment, they

 included as grounds that Wiley failed to exhaust administrative remedies because he failed to name

 any defendant except “C/O Griffin” in his grievance. [DN 22 at 6-8]. However, this issue was not

 explicitly considered by this Court when it granted summary judgment or by the Sixth Circuit on

 appeal. However, Wiley’s failure to identify all individuals in his grievance was an adequate basis

 to render summary judgment as to the defendants other than “C/O Griffin”1 who originally moved

 for summary judgment. [See DN 22 at 1].

         “[O]rdinarily a district court should not sua sponte raise and consider an affirmative

 defense like exhaustion.” Moore v. Westcomb, No. 2:20-cv-179, 2021 WL 1851130, at *2 (W.D.

 Mich. May 10, 2021) (citing Fitch v. Gonzales, 425 F. App'x 440, 441 (6th Cir. 2011)). “However,

 exceptions exist to this usual approach.” Id. “[T]he district court does not err when it grants the

 motion for summary judgment and sua sponte dismisses a different defendant who did not file a

 motion or even raise the defense, so long as the defense applies to that defendant.” Id. (citing

 Grand Rapids Plastics, Inc. v. Lakin, 188 F.3d 401, 407 (6th Cir. 1999); Doyle v. City of Columbus,


 1
   Wiley names “C/O Griffin” in his grievance and “Terry Griffin” in his complaint, but the defendant’s actual name
 is apparently Terry Griffith.

                                                          8
Case 5:17-cv-00160-TBR-LLK Document 92 Filed 05/27/21 Page 9 of 13 PageID #: 531




 120 F. App'x 560, 564 (6th Cir. 2004); Thomas v. Mahoning Cty. Jail, No. 16-3495, 2017 WL

 3597428, at *2 (6th Cir. Mar. 21, 2017)). Here, O’Bryan has raised the affirmative defense of

 failure to exhaust as to him because Wiley did not name O’Bryan in the grievance. Because Wiley

 only named “C/O Griffin” in his grievance, this defense also applies to White, Mitchell, Byrum,

 Knight, and Inglish. Although this Court did not explicitly consider this defense when it granted

 summary judgment, and the Sixth Circuit did not consider this defense when it reversed this

 Court’s grant of summary judgment, the defense applies nonetheless. Accordingly, Defendants

 O’Bryan, White, Mitchell, Byrum, Knight, and Inglish should be dismissed from this action due

 to Wiley’s failure to exhaust administrative remedies by failing to identify said defendants in his

 grievance. Before concluding the analysis, though, the Court will consider Wiley’s further

 arguments.

        As explained above, Wiley also argues that the grievance procedures at KSP did not require

 him to name all of the officers who were involved in the incident in the grievance. [DN 83 at 10-

 11]. The Court understands Wiley to be claiming that because the grievance form does not include

 an explicit direction to identify all involved individuals, the proper grievance policies are so

 obscured that the grievance process is effectively unavailable. Id. Fist, Wiley relies on Browder,

 2008 WL 3850380 at *4. In Browder, the plaintiff did not name the individual defendants in his

 grievances, and thus, the defendants argued that the plaintiff had failed to exhaust administrative

 remedies. Id. at *3-4. However, the plaintiff argued that the grievance policy information provided

 to him did not include any direction to name individual staff members. Id. The Court found that it

 was unclear whether the plaintiff had been correctly informed of the policy requiring inmates to

 name all involved individual staff members in their grievances, and because on summary judgment

 the facts must be construed in the light most favorable to the nonmoving party, the Court presumed



                                                 9
Case 5:17-cv-00160-TBR-LLK Document 92 Filed 05/27/21 Page 10 of 13 PageID #: 532




  that the plaintiff had not been correctly or completely informed of the applicable grievance

  policies. Id. Accordingly, the Court could not conclude that there was no genuine and material

  factual dispute over whether that the plaintiff properly exhausted his administrative remedies. Id.

         A key difference between Browder and this case is that Wiley does not claim that he was

  actually unaware of or misinformed of the policy requiring him to name all involved individuals

  in his grievance. Instead, Wiley argues that “the grievance procedure at KSP did not require

  Plaintiff to explicitly name Mr. O’Bryan in order to exhaust his administrative remedies against

  him.” [DN 83 at 10-11]. Wiley says this is evident in the fact that the grievance form does not

  prompt inmates to identify the parties involved. However, there is no requirement that all grievance

  policies must be stated on the face of a grievance form. That is not what the Court held in Browder.

  The Court’s point there was that if the inmate did not know about a particular grievance policy

  because the correctional facility provided incorrect or misleading directions to the inmate, his

  unawareness could not be held against him. Browder, 2008 WL 3850380 at *3-4. As the Sixth

  Circuit stated in considering the action at bar: “A failure to inform prisoners of disqualifying

  aspects of the grievance process may render the process so opaque as to be unavailable.” [DN 53

  at 5 (citing Ross v. Blake, 136 S. Ct. 1850, 1859 (2016))]. As to the policy requiring identification

  of all involved individuals though, Wiley does not argue that he was unaware or uniformed of such

  policy; he argues that there was no such policy. [DN 83 at 10-11 (“[T]he grievance procedure at

  KSP did not require Plaintiff to explicitly name Mr. O’Bryan in order to exhaust administrative

  remedies against him.”)]. That is simply false. [See DN 82-3 at 8 (CPP 14.6, II(J)(1)(a)(5))].

         Wiley was bound by the policy requiring that he identify all individuals in grievance. Id.

  His argument that the grievance form needed to state this policy on its face for the grievance

  process to be available to him fails. “[I]n some limited circumstances an inmate is relieved of his



                                                   10
Case 5:17-cv-00160-TBR-LLK Document 92 Filed 05/27/21 Page 11 of 13 PageID #: 533




  duty to exhaust administrative remedies because the remedies are effectively unavailable.” Frazier

  v. Dollar, No. 2:19-CV-00102-JRG-CRW, 2021 WL 1238275, at *4 (E.D. Tenn. Apr. 1, 2021)

  (citing Ross, 136 S. Ct. at 1859-60). “These circumstances include (1) when there is no possibility

  for relief through use of the procedure; (2) when the rules are so confusing as to render them

  essentially unknowable; and (3) when prison officials ‘thwart inmates from taking advantage of a

  grievance process through machination, misrepresentation, or intimidation.’” Id. (quoting Ross,

  136 S. Ct. at 1859-60). At the same time, “[a] plaintiff’s failure to exhaust cannot be excused by

  his ignorance of the law or the grievance policy.” Napier, 636 F.3d at 221-23, n.2 (citations

  omitted). Thus, ignorance of grievance policies will not excuse a failure to exhaust. However,

  particularly confusing policies, misrepresentation of the policies or grievance process, or failure

  to inform inmates of disqualifying aspects of the grievance process may excuse a failure to exhaust.

  Wiley’s allegation that the grievance form did not include an explicit direction that an inmate

  should identify all individuals does not demonstrate that the grievance procedures were

  unknowable or unavailable, as was true for the plaintiff in Browder. Thus, Wiley has not shown

  that the generally available administrative remedies were effectively unavailable to him. See

  McDowell v. Mattingly, No. 3:20-cv-383-CHB, 2021 WL 1535367, at *3 (W.D. Ky. Apr. 19,

  2021) (citing Bennett v. Mich. Dep't of Corr., No. 15-14465, 2017 WL 3208591, *5 (E.D. Mich.

  July 24, 2017)) (explaining that in the context of summary judgment, the moving party must show

  that there was available administrative remedy that the plaintiff did not exhaust, and then the

  burden shifts to the non-moving party to show that the remedies were effectively unavailable).

         Wiley’s reliance on the Sixth Circuit’s criticism of contradictory grievance policies also

  fails. On appeal, the Sixth Circuit found that there was a factual dispute precluding summary

  judgment because it was unclear whether Wiley knew that he could not request specific



                                                  11
Case 5:17-cv-00160-TBR-LLK Document 92 Filed 05/27/21 Page 12 of 13 PageID #: 534




  disciplinary action in his grievance. [DN 53 at 6]. However, the court there emphasized that the

  pertinent CPP policy prohibited requests for specific disciplinary action while at the same time the

  grievance form “asks inmates to request an action be taken but gives the inmates no directions or

  restrictions as to the action they may request.” Id. The “contradictory, ‘gotcha’ nature of the

  grievance form and the policy” was the key problem making the grievance process so confusing

  or misleading that a reasonable jury may have considered it effectively unavailable. Id. As to the

  policy regarding identifying involved individuals, though, there is no contradiction. [DN 82-4 at

  6]. The grievance form says nothing about identifying individuals, so there is no conflict or

  contradiction with CPP 14.6, II(J)(1)(a)(5)). Thus, the Court finds no genuine dispute of material

  fact as to plaintiff’s failure to exhaust administrative remedies. Even if Wiley did not know about

  the policy against requesting specific relief, he failed to exhaust because he failed to identify all

  involved individuals. Moreover, Wiley failed to exhaust his administrative remedies as to the

  defendants who are not named in his grievance. Accordingly, the Court will grant summary

  judgment and terminate defendants O’Bryan, White, Mitchell, Byrum, Knight, and Inglish.2

               b. Qualified Immunity

           In his Amended Complaint, Wiley argues that O’Bryan is liable for excessive force under

  the Eighth Amendment and 42 U.S.C. § 1983 and for supervisor liability in supplying Defendant

  Knight with the taser used on Wiley. [DN 67]. O’Bryan claims he is entitled to qualified immunity

  on the supervisor liability claim. Because the Court will grant summary judgment to O’Bryan due

  to Wiley’s failure to exhaust administrative remedies, the Court need not address this argument.




  2
    The Court notes that the facts alleged against the defendants in this case are disturbing. However, the Court finds
  that it is bound by the law to reach the conclusions discussed herein.

                                                            12
Case 5:17-cv-00160-TBR-LLK Document 92 Filed 05/27/21 Page 13 of 13 PageID #: 535




  IV.    Conclusion

         O’Bryan’s Motion for Summary Judgment, [DN 82], is GRANTED. Defendants O’Bryan,

  White, Mitchell, Byrum, Knight, and Inglish are TERMINATED. IT IS SO ORDERED.




                                                            May 25, 2021




  cc: counsel



                                            13
